Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into March 20, 2012 by
and between Mitchell R. Thompson, a resident of the State of Montana
(“Employee”), and Voyager Oil & Gas, Inc., a Montana corporation (the
“Company”).

 

WHEREAS, the Company desires to employ Employee and Employee desires to be
employed by the Company pursuant to the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

1.          Employment.

 

1.1           Term. Effective as of January 1, 2012 (the “Effective Date”), the
Company hereby employs Employee, and Employee hereby accepts such employment, on
the terms and conditions set forth herein, for the period commencing on the
Effective Date and continuing until the closing of business on December 31, 2012
(the “Term”), unless sooner terminated pursuant hereto.

 

1.2           Services. The Company hereby agrees to employ Employee in the role
of the Company’s Chief Financial Officer, and Employee hereby accepts such
employment with the Company on the terms and conditions set forth herein.
Employee shall perform all activities and services as the Company’s Chief
Financial Officer on a full-time basis, which shall include duties and
responsibilities as the Company’s Board of Directors may from time-to-time
reasonably prescribe consistent with the duties and responsibilities of the
Chief Financial Officer of the Company (the “Services”). Employee shall use his
best efforts to make himself available to render such Services on a full-time
basis to the best of his abilities. The Services shall be performed in a good
professional and workmanlike manner by Employee, to the Company’s reasonable
satisfaction, which shall include duties and responsibilities as the Company’s
Chief Financial Officer. Employee shall have the authority to bind the Company
to any contract, agreement or other arrangement, whether oral or written, or
make any representation or deliver any instructions on behalf of the Company.
Employee agrees that he shall not be employed by or provide consulting services
to any other person or entity without the prior written consent of the Company.

 

1

 

 

2.          At-Will Relationship; Severance. Employee’s employment with the
Company shall be entirely “at-will,” meaning that either Employee or the Company
may terminate such employment relationship by terminating this Agreement in
writing delivered to the other party at any time for any reason or for no reason
at all; provided, however, if (a) Employee’s employment is terminated by the
Company for any reason other than death, disability or for Cause (as defined
below), (b) such termination constitutes a Separation from Service (as defined
below), or (c) Employee executes and does not rescind within 60 days of the date
of termination a separation agreement supplied by the Company, which will
include, but not be limited to, a comprehensive release of all legal claims,
then the Company will (i) pay Employee in equal installments at regular payroll
intervals, beginning on the first payroll date following the 60th day following
Employee’s date of termination and ending on the last payroll date prior to the
first anniversary of Employee’s date of termination, an amount equal to twelve
(12) months of Employee’s then current base salary, subject to required and
authorized deductions and withholdings; (ii) reimburse Employee monthly on an
after-tax basis for the Company’s ordinary share of premiums for twelve (12)
calendar months for Employee’s COBRA continuation coverage in the Company’s
group medical and dental plans (as applicable), provided Employee elects such
continuation coverage and timely pays Employee’s share of such premiums, if any;
and (iii) pay Employee the Vehicle Allowance (as defined in Section 4.5) for the
vehicle Employee is utilizing at the time of termination for twelve (12)
calendar months. For purposes of this Agreement, “Separation from Service” means
a separation from service within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations and other
guidance thereunder. For purposes of this Agreement, a termination for Cause
means a termination resulting from (i) an intentional act of fraud,
embezzlement, theft or any other material violation of law, (ii) gross
negligence or intentional damage to the Company’s reputation or assets, (iii)
gross negligence or intentional disclosure of Confidential Information and
Materials (as defined below) contrary to Employee’s obligations set forth in
Section 5 below, (iv) the willful and continued failure to substantially perform
required duties for the Company (other than as a result of incapacity due to
physical or mental illness), or (v) a material breach of this Agreement that is
not cured within 14 days of receiving notice from the Company of such breach.

 

3.          Compensation. In consideration for Employee entering into this
Agreement with the Company and performing the Services required hereunder during
the term of this Agreement:

 

3.1           Annual Salary. Employee shall receive from the Company an annual
base salary of Eighty Thousand Dollars ($80,000) commencing on the Effective
Date (the “Annual Salary”) payable to Employee in accordance with the Company’s
customary payroll practices.

 

3.2           Bonus Compensation. In addition to Employee’s Annual Salary,
Employee shall be eligible to receive such bonuses as may be determined
appropriate in the sole discretion of the Company’s Compensation Committee or
Board of Directors from time-to-time; provided, however, that any such bonus be
paid no later than 2 ½ months following the end of the taxable year in which the
applicable bonus was earned; provided further, that nothing herein shall
obligate the Company to pay any bonus to Employee at any time.

 

3.3           Restricted Stock Grants.

 

(i)          Effective March 15, 2012, the Company granted a Restricted Stock
Award to Employee for 100,000 shares of common stock of the Company under the
Voyager Oil & Gas, Inc. 2011 Equity Incentive Plan (the “Equity Incentive Plan”)
pursuant to the terms and conditions set forth in the Restricted Stock Agreement
relating thereto, including ratable vesting over the Term.

 

(ii)         Effective March 15, 2012, the Company granted a Restricted Stock
Award to Employee for 100,000 shares of common stock of the Company under the
Equity Incentive Plan pursuant to the terms and conditions set forth in the
Restricted Stock Agreement relating thereto, including quarterly vesting over 36
months.

 

2

 

 

(iii)        Employee shall be eligible to receive additional Restricted Stock
Awards for up to 200,000 shares of common stock of the Company under the Equity
Incentive Plan subject to the satisfaction of certain performance criteria to be
established by the Compensation Committee and the Board of Directors of the
Company in their sole discretion.

 

4.          Benefits. During the term of this Agreement, Employee will be
entitled to participate in the following benefit plans to the extent available
through the Company in accordance with the policies and plans adopted by the
Company, as may be amended from time-to-time:

 

4.1           Retirement Plans. Employee shall be entitled to participate in the
Company’s 401(k), profit sharing and other retirement plans (the “Plan”)
presently in effect or hereafter adopted by the Company, to the extent that such
Plan relates generally to all employees of the Company.

 

4.2           Vacation. Employee shall be entitled to vacation pursuant to such
general policies and procedures of the Company consistent with past practices as
are from time to time adopted by the Company.

 

4.3           Expense Reimbursement. Employee shall be reimbursed by the Company
for all ordinary and customary business expenses, including travel and other
disbursements pre-approved by the Company’s Chief Executive Officer or the
Company’s Board of Directors. Employee shall provide such appropriate
documentation regarding such expenses and disbursements as Company may
reasonably require. Reimbursement shall occur once per month and must be paid no
later than 2½ months following the end of the taxable year in which such
expenses are incurred.

 

4.4           Health Insurance. Employee, Employee’s spouse and any children of
Employee (the “Employee’s Family”) shall be entitled to participate in health,
hospitalization, disability, dental and other such health-related benefits
and/or insurance plans that the Company may have in effect from time-to-time,
all of which insurance premiums shall be paid by the Company on behalf of
Employee and Employee’s Family.

 

4.5           Vehicle Allowance. During the Term of this Agreement, the Company
shall provide the Employee with a monthly vehicle allowance (the “Vehicle
Allowance”) not to exceed $1,000 toward the purchase or lease in his name of a
vehicle suitable to be used by Employee for travel while on the Company’s
business. Such vehicle may also be used by Employee and his family for personal
travel. The Vehicle Allowance includes the costs of obtaining, maintaining,
titling, and insuring such vehicle.

 

4.6           Other Benefits. Employee shall also be entitled to such other
benefits as the Company may from time-to-time generally provide to its
personnel, at the discretion of and as permitted by the Company’s management.

 

3

 

 

5.          Confidential Information.

 

5.1           Employee shall maintain the confidentiality of all trade secrets,
(whether owned or licensed by the Company) and related or other interpretative
materials and analyses of the Company’s projects, or knowledge of the existence
of any material, information, analyses, projects, proposed joint ventures,
mergers, acquisitions, divestitures and other such anticipated or contemplated
business ventures of the Company, and other confidential or proprietary
information of the Company (“Confidential Information and Materials”) obtained
by Employee as result of this Agreement during the term of the Agreement and for
two (2) years following termination of Employee’s employment with the Company.

 

5.2           In the event that such Confidential Information and Materials are
memorialized on any computer hardware, software, CD-ROM, disk, tape, or other
media, Company shall have the right, subject to the rights of third parties
under contract, copyright, or other law, to view, use, and copy for safekeeping
or backup purposes such Confidential Information and Materials. During the
period of confidentiality, Employee shall make no use of such Confidential
Information and Materials for his own financial or other benefit, and shall not
retain any originals or copies, or reveal or disclose any Confidential
Information and Materials to any third parties, except as otherwise expressly
agreed by the Company. Employee shall have no right to use the Company’s
corporate logos, trademarks, service marks, or other intellectual property
without prior written permission of the Company and subject to any limitations
or restrictions upon such use as the Company may require.

 

5.3           Upon expiration or termination of this Agreement, Employee shall
turn over to a designated representative of the Company all property in
Employee’s possession and custody and belonging to the Company. Employee shall
not retain any copies or reproductions of correspondence, memoranda, reports,
notebooks, drawings, photographs or other documents relating in any way to the
affairs of the Company and containing Confidential Information and Materials
which came into Employee’s possession at any time during the term of this
Agreement.

 

5.4           Employee acknowledges that the Company is a public company
registered under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and that this Agreement may be subject to the filing requirements of the
Exchange Act. Employee acknowledges and agrees that the applicable insider
trading rules and limitations on disclosure of non-public information set forth
in the Exchange Act and rules and regulations promulgated by the Securities and
Exchange Commission (the “SEC”) shall apply to this Agreement and Employee’s
employment with the Company. Employee (on behalf of himself as well as his
executors, heirs, administrators and assigns) absolutely and unconditionally
agrees to indemnify and hold harmless the Company and all of its past, present
and future affiliates, executors, heirs, administrators, shareholders,
employees, officers, directors, attorneys, accountants, agents, representatives,
predecessors, successors and assigns from any and all claims, debts, demands,
accounts, judgments, causes of action, equitable relief, damages, costs,
charges, complaints, obligations, controversies, actions, suits, proceedings,
expenses, responsibilities and liabilities of every kind and character
whatsoever (including, but not limited to, reasonable attorneys’ fees and costs)
in the event of Employee’s breach or alleged breach of any obligation under the
Exchange Act, any rules promulgated by the SEC and any other applicable federal
or state laws, rules, regulations, or orders.

 

4

 

 

5.5           The parties agree that the provisions of this Section 5 shall
survive any termination of this Agreement.

 

6.          Non-Competition and Non-Solicitation.

 

6.1           Employee agrees that he will not, directly or indirectly:

 

(i)          anywhere within the United States, engage, directly or indirectly,
alone or as a shareholder (other than as a holder of less than five percent (5%)
of the common stock of any publicly traded corporation), partner, officer,
director, employee, consultant or advisor, or otherwise in any way participate
in or become associated with, any other business organization that is engaged or
becomes engaged in any business that is the same or substantially identical
business of the Company, or is directly competitive with, any business activity
that the Company is conducting at the time of the Employee’s termination or has
notified the Employee that it proposes to conduct and for which the Company has,
prior to the time of such termination, expended substantial resources (the
“Designated Industry”),

 

(ii)         solicit any operator or holder of mineral or other land rights to
change, terminate, or alter its relationship with the Company or induce any such
operator or holder to not renew any then existing relationship with the Company,
or

 

(iii)        solicit any employee, consultant, or operator of the Company to
change its relationship with the Company, or hire or offer employment to any
person to whom the Employee actually knows the Company has offered employment.

 

6.2           Employee agrees to be bound by the provisions of this Section 6 in
consideration for the Company’s employment of Employee, payment of the
compensation and benefits provided under Section 3 and Section 4 above and the
covenants and agreements set forth herein. The provisions of this Section 6
shall apply during the term of Employee’s employment with the Company and for a
period of one (1) year following termination of the Employee’s employment;
provided, however, that the provisions of this Section 6 shall cease to apply
immediately upon any “change in control” or in the event that the Company
terminates Employee’s employment for any reason other than for Cause. For the
purposes of this Agreement, a “change in control” shall mean (i) the
consummation of a reorganization, merger, share exchange, consolidation or
similar transaction, or the sale or disposition of all or substantially all of
the assets of the Company, unless, in any case, the persons beneficially owning
the voting securities of the Company immediately before the transaction
beneficially own, directly or indirectly, immediately after the transaction, at
least fifty percent (50%) of the voting securities of the Company or any other
corporation or other entity resulting from or surviving the transaction in
substantially the same proportion as their respective ownership of the voting
securities of the Company immediately prior to the transaction. The parties
agree that the provisions of this Section 6 shall survive any termination of
this Agreement, Employee will continue to be bound by the provisions of this
Section 6 until their expiration and Employee shall not be entitled to any
compensation from the Company with respect thereto except as provided under this
Agreement.

 

5

 

 

6.3           Employee acknowledges that the provisions of this Section 6 are
essential to protect the business and goodwill of the Company. If at any time
the provisions of this Section 6 shall be determined to be invalid or
unenforceable by reason of being vague or unreasonable as to area, duration or
scope of activity, this Section 6 shall be considered divisible and shall become
and be immediately amended to only such area, duration and scope of activity as
shall be determined to be reasonable and enforceable by the court or other body
having jurisdiction over the matter; and the Employee agrees that this Section 6
as so amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

 

7.          Non-Disparagement. Both the Company and Employee agree that neither
they nor any of their respective affiliates, predecessors, subsidiaries,
partners, principals, officers, directors, authorized representatives, agents,
employees, successors, assigns, heirs or family members shall disparage or
defame any other party hereto relating in any respect to this Agreement, their
relationship or the Company’s employment of Employee.

 

8.          Notices. Any notice required or permitted under this Agreement shall
be personally delivered or sent by recognized overnight courier or by certified
mail, return receipt requested, postage prepaid, and shall be effective when
received (if personally delivered or sent by recognized overnight courier) or on
the third day after mailing (if sent by certified mail, return receipt
requested, postage prepaid) to Employee at the address indicated on Exhibit A to
this Agreement and to the Company at the following address:

 

Voyager Oil & Gas, Inc.

Attn: Chief Executive Officer

2718 Montana Avenue, Suite 220

Billings, Montana 59101

 

Either party may designate a different person to whom notices should be sent at
any time by notifying the other party in writing in accordance with this
Agreement.

 

9.          Survival of Certain Provisions. Those provisions of this Agreement
which by their terms extend beyond the termination or non-renewal of this
Agreement (including all representations, warranties, and covenants of the
parties) shall remain in full force and effect and survive such termination or
non-renewal.

 

10.         Severability. Each provision of this Agreement shall be considered
severable such that if any one provision or clause conflicts with existing or
future applicable law, or may not be given full effect because of such law, this
shall not affect any other provision which can be given effect without the
conflicting provision or clause.

 

6

 

 

11.         Entire Agreement. This Agreement, any exhibits and any addendum
hereto contain the entire agreement and understanding between the parties, and
supersede all prior agreements and understandings relating to the subject matter
hereof. There are no understandings, conditions, representations or warranties
of any kind between the parties except as expressly set forth herein. This
Agreement supersedes and terminates any and all prior employment agreements
between the Company and Employee.

 

12.         Assignability. Employee may not assign this Agreement to any third
party for whatever purpose without the express written consent of the Company.
The Company may not assign this Agreement to any third party without the express
written consent of Employee except by operation of law, or through merger,
liquidation, recapitalization or sale of all or substantially all of the assets
of the Company, provided that the Company may assign this Agreement at any time
to an affiliate of the Company. The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their respective
representatives, successors, and assigns.

 

13.         Headings. The headings of the paragraphs and sections of this
Agreement are inserted solely for the convenience of reference. They shall in no
way define, limit, extend, or aid in the construction of the scope, extent, or
intent of this Agreement.

 

14.         Waiver. The failure of a party to enforce the provisions of this
Agreement shall not be construed as a waiver of any provision or the right of
such party thereafter to enforce each and every provision of this Agreement.

 

15.         Amendments. No amendments of this Agreement shall be binding upon
the Company or Employee unless made in writing, signed by the parties hereto,
and delivered to the parties at the addresses provided herein.

 

16.         Governing Law; Jurisdiction. This Agreement, including the
documents, instruments and agreements to be executed and/or delivered by the
parties pursuant hereto, shall be construed, governed by and enforced in
accordance with the internal laws of the State of Montana, without giving effect
to the principles of comity or conflicts of laws thereof. Employee and the
Company agree and consent that any legal action, suit or proceeding seeking to
enforce any provision of this Agreement shall be instituted and adjudicated
solely and exclusively in any court of general jurisdiction in Montana, or in
the United States District Court having jurisdiction in Montana and Employee and
the Company agree that venue will be proper in such courts and waive any
objection which they may have now or hereafter to the venue of any such suit,
action or proceeding in such courts, and each hereby irrevocably consents and
agrees to the jurisdiction of said courts in any such suit, action or
proceeding. Employee and the Company further agree to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in said courts, and also agree that service of process or notice upon
them shall be deemed in every respect effective service of process or notice
upon them, in any suit, action, proceeding, if given or made (i) according to
applicable law, (ii) by a person over the age of eighteen (18) who personally
served such notice or service of process on Employee or the Company, as the case
may be, or (iii) by certified mail, return receipt requested, mailed to employee
or the Company, as the case may be, at their respective addresses set forth in
this Agreement.

 

7

 

 

17.         Code Section 409A.

 

17.1         The payments and benefits provided under this Agreement are
intended to satisfy Code Section 409A and any ambiguous provision shall be
construed in a manner that is compliant with or exempt from the application of
Code Section 409A. The provisions of this Agreement shall be interpreted in a
manner consistent with this intent. For purposes of Code Section 409A, each
payment amount or benefit due under this Agreement shall be considered a
separate payment and Employee’s entitlement to a series of payments or benefits
under this Agreement is to be treated as an entitlement to a series of separate
payments.

 

17.2         Notwithstanding anything to the contrary contained herein, in the
event Employee is a “specified employee” within the meaning of Code Section
409A(a)(2)(B)(i) as of his Separation from Service and is entitled to receive
any payment or benefit hereunder upon such Separation from Service that is
subject to Code Section 409A, such payment or benefit may not be made earlier
than six months following the date of Employee’s Separation from Service if
required by Code Section 409A, in which case, any accumulated postponed payment
or benefit shall be paid or provided in a lump sum within 10 days after the end
of the six-month period. If Employee dies during the six-month period, any
postponed amount shall be paid to the personal representative of his estate
within 30 days after the date of his death.

 

17.3         Any reimbursement or in-kind benefit provided under this Agreement
which constitutes a “deferral of compensation” within the meaning of Treasury
Regulation Section 1.409A-1(b) shall be made or provided in accordance with the
requirements of Code Section 409A, including, where applicable, the requirement
that (i) any reimbursement is for expenses incurred during the period of time
specified in this Agreement, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a taxable year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the taxable year following
the taxable year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

18.         Counterparts and Electronic Signatures. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

8

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

  VOYAGER OIL & GAS, INC.       /s/ James Russell (J.R.) Reger   By: James
Russell (J.R.) Reger   Its: Chief Executive Officer and Secretary      
EMPLOYEE:       /s/ Mitchell R. Thompson   Mitchell R. Thompson

 

 

